Opinion op the Court by
Judge Williams:
The first instruction asked for by plaintiff and refused by the court should have been given; the instruction given the defendant virtually directs the jury to allow defendant his charge for board, without considering whether he was a tavern-keeper, entertainer of travelers for compensation, or whether any contract, express or implied, existed between plaintiff and defendant that he should be compensated for such entertainment, and is inconsistent with the statute relative to such cases; this instruction should have been refused for this reason. The evidence had been permitted to go to the jury for what occurred between the parties at the time the store was removed, and, of course, was before them for consideration, yet there is great danger of giving undue importance to an isolated fact by singling it out and giving a special instruction on it, and whilst a general instruction that all the evidence allowed to go to them was to be considered, yet we would not be' inclined to say the court improperly refused the second instruction asked for by the plaintiff; it should, at least,, be more general.
Wherefore, the judgment is reversed, with directions for a new trial.